Citation Nr: 0335743	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously disallowed claim of entitlement to service 
connection for residuals of cold injury to the feet and legs.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied an evaluation in excess 
of 20 percent for a left eye disability, granted service 
connection for maxillary sinusitis, evaluated as not 
disabling to a compensable degree, and held that new and 
material evidence had not been received to reopened a claim 
for service connection for residuals of cold injury to feet 
and legs.  The veteran was informed of this decision by 
letter dated September 17, 2002.

In a statement received in October 2002, the veteran stated 
that he disagreed with the decision to deny increased ratings 
for his eye condition and maxillary sinusitis.  The RO issued 
a statement of the case addressing the increased rating 
claims on July 19, 2003.  The RO informed the veteran that he 
had to file a formal appeal within 60 days from the date of 
this letter or within the remainder of the one-year period 
from the date of the letter notifying you of the action that 
he had appealed.  Both deadlines would have expired prior to 
October 1, 2003.  In a statement dated October 14, 2003, the 
veteran's representative indicated that the issues on appeal 
included increased ratings for a left eye disability and 
sinusitis.  However, inasmuch as no timely appeal was filed 
as to these issues, the Board has no jurisdiction to address 
them.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim to reopen and has notified him 
of the information and evidence necessary to substantiate his 
claim to reopen on the basis of new and material evidence.

2.  The veteran's claim of entitlement to service connection 
for residuals of cold injury to the feet and legs was denied 
by the RO in June 2001 on the grounds that there was no 
documentation of exposure to extreme cold during service.  
The veteran received timely notice of that decision, but did 
not file a timely appeal; therefore, the RO's decision became 
final.

3.  Evidence associated with the claims file since the June 
2001 decision is so significant that it must be considered in 
order to decide fairly whether the veteran is entitled to 
service connection for residuals of a cold injury to the feet 
and legs.


CONCLUSIONS OF LAW

1.  The RO's June 2001 decision is final.  38 U.S.C.A. 
§ 7105(c) (West. 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2003).

2.  The evidence received since the RO's last final denial is 
new and material, and thus, serves to reopen the veteran's 
claim for service connection for residuals of cold injury to 
the feet and legs.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In view of the favorable decision to reopen the veteran's 
claim on appeal, the Board finds that any failure on the part 
of VA to comply with the provisions of the VCAA has not 
resulted in prejudice to the veteran to the extent that the 
claim has been reopened.

Reopening the claim.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

The Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material and, if the evidence is new and material, 
the claim must be reopened and the former disposition 
reviewed based on all the evidence of record to determine the 
outcome of the claim on the merits.  Evans, at 283; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence is defined as follows:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156.

The court has held that new and material evidence can be 
evidence which provides a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability.  Hodge v. West, 155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ED. 1990).  If such evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim," then the claim must be 
reopened.  Hodge v. West, 155 F.3d 1356 (1998); 38 C.F.R. 
§ 3.156(a).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996), Glynn v. Brown, 6 Vet. App. 523 (1994).

In June 2001, the RO held that entitlement service connection 
for residuals of a cold injury to the feet and legs was not 
warranted.  The veteran did not perfect an appeal of the June 
2001 decision, and it became final.  38 U.S.C.A. § 7105(c).

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a cold injury to the feet and legs.  For the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the June 2001 RO decision which 
is relevant to, and probative of, the question of whether 
this disorder was incurred in or aggravated during his period 
of active duty.

Relevant evidence of record at the time of the June 2001 RO 
decision consisted of the veteran's service medical records, 
dated from April 1944 to March 1946; a June 1946 VA 
examination; and treatment records from the Jackson VAMC, 
dated from June 1977 to March 2001.  The RO concluded that 
this evidence did not reflect that the veteran suffered from 
a cold injury in service.

The RO notified the veteran in June 2001 that his claim for 
entitlement to service connection for residuals of a cold 
injury to the feet and legs had been denied.

Relevant evidence submitted since the June 2001 rating 
decision includes the following:  a lay statement from W. 
Duckworth, which indicates that the veteran was injured in a 
jeep accident during service, and that it was "severely 
cold" at the time; an August 2002 statement from a physician 
(name illegible), who diagnosed the veteran with post-
traumatic arthritis of both knees and cold sensitivity of the 
feet, and attributed these disorders to service; recent 
treatment records from various private physicians; outpatient 
treatment records from the Jackson VAMC, dated from February 
2002 to July 2003, reflecting bilateral knee pain; and an 
August 2002 VA examination, which diagnosed the veteran with 
residuals of a cold injury.  The RO has held that this 
additional evidence essentially duplicates evidence which was 
previously considered and is merely cumulative or redundant.  
The RO held that the previous denial was due to no confirmed 
cold exposure in service and the recently received evidence 
does not establish cold exposure during service.

In the opinion of the Board, the additional evidence is not 
merely cumulative or redundant.  A lay witness is competent 
to provide evidence that he was exposed to cold conditions 
during service.  Lay testimony is competent so long as it 
remains centered upon matters within the knowledge and 
personal observations of the witness.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Exposure to cold is readily 
observable and is within the knowledge and observation of the 
veteran or other lay witnesses.  Thus, the veteran's 
statements and the statement from the individual who was with 
him in December 1945 are competent evidence as to exposure to 
cold during service.  Additionally, the United States Court 
of Appeals for the Federal Circuit, in Hodge v. West, 155 
F.3d 1356 (1998), pointed out that evidence is material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."

The physician who provided the statement dated in August 2002 
listened to the veteran's account of his cold exposure during 
service and concluded that the veteran's arthritis of the 
knees and cold sensitivity of the feet were related to such 
exposure.  The VA physician who examined the veteran in 
August 2002 noted that the veteran reported exposure to 
extreme cold in 1945 and concluded that the veteran currently 
had residuals of cold exposure.  The Board finds that the 
additional evidence added to the record since the June 2001 
rating decision is new and material, warranting a reopening 
of the claim.  Thus, the Board shall reopen the claim of 
entitlement to service connection for residuals of cold 
injury to the feet and legs.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§ 3.156.

Adjudication of the veteran's claim of service connection for 
residuals of cold injury to the feet and legs does not end 
with the finding that the claim is reopened.  In determining 
that the veteran's claim is reopened, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be reopened, the presumption that it is credible and 
entitled to full weight no longer applies.  VA has a duty to 
assist the veteran in developing facts pertinent to the claim 
and to notify him of any information or evidence necessary to 
substantiate the claim and which portion of the information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA will attempt to obtain on his behalf.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002).  Prior to de 
novo review of the claim, the RO must ensure that the veteran 
has been notified of the evidence needed to substantiate his 
claim and which portion of the evidence, if any, he must 
provide.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
residuals of cold injury to the feet and legs is reopened.


REMAND

As noted above, the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the veteran with 
notice of evidence needed to support the claim, which 
evidence, if any, he must provide and which evidence, if any, 
will be retrieved by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In letters dated in July 2002 and January 
2003, the RO attempted to provide such information.  However, 
the letters did not provide sufficient details concerning the 
evidence needed to substantiate the claim or inform the 
veteran what portion of the needed evidence he was required 
to provide.  Additionally, he was told to provide the 
requested information within 30 days of the dates of the 
letters.

The Board further notes that, in a decision issued on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent 38 U.S.C. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Particularly, the RO must ensure that the 
veteran has been notified as to what 
evidence is needed to support his claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for cold injury 
residuals.  The RO should obtain 
treatment records from all sources 
identified by the veteran which are not 
already of record.

3.  The RO should obtain copies of 
treatment records for the veteran from 
the Jackson VAMC since July 2003.

4.  Thereafter, the RO should determine 
whether any additional development is 
required and then on a de novo basis re-
adjudicate the issue of entitlement to 
service connection for residuals of cold 
injury to the feet and legs.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



